Exhibit 10.1
 
AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. PURPOSE
    1  
2. DEFINITIONS
    1  
3. ADMINISTRATION OF THE PLAN
    6  
3.1. Board
    6  
3.2. Committee
    6  
3.3. Terms of Awards
    7  
3.4. No Repricing
    8  
3.5. Deferral Arrangement
    8  
3.6. No Liability
    8  
3.7. Share Issuance/Book-Entry
    9  
4. STOCK SUBJECT TO THE PLAN
    9  
4.1. Number of Shares Available for Awards
    9  
4.2. Adjustments in Authorized Shares
    9  
4.3. Share Usage
    9  
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
    10  
5.1. Effective Date
    10  
5.2. Term
    10  
5.3. Amendment and Termination of the Plan
    10  
6. AWARD ELIGIBILITY AND LIMITATIONS
    10  
6.1. Service Providers and Other Persons
    10  
6.2. Successive Awards and Substitute Awards
    10  
6.3. Limitation on Shares of Stock Subject to Awards and Cash Awards
    11  
7. AWARD AGREEMENT
    11  
8. TERMS AND CONDITIONS OF OPTIONS
    11  
8.1. Option Price
    11  
8.2. Vesting
    12  
8.3. Term
    12  
8.4. Termination of Service
    12  
8.5. Limitations on Exercise of Option
    12  
8.6. Method of Exercise
    12  
8.7. Rights of Holders of Options
    13  
8.8. Delivery of Stock Certificates
    13  
8.9. Transferability of Options
    13  
8.10. Family Transfers
    13  
8.11. Limitations on Incentive Stock Options
    13  
8.12. Notice of Disqualifying Disposition
    14  
9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
    14  
9.1. Right to Payment and Grant Price
    14  
9.2. Other Terms
    14  
9.3. Term
    14  
9.4. Transferability of SARS
    15    - i -


 



--------------------------------------------------------------------------------



 



              Page
9.5. Family Transfers
    15  
10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
    15  
10.1. Grant of Restricted Stock or Restricted Stock Units
    15  
10.2. Restrictions
    15  
10.3. Restricted Stock Certificates
    16  
10.4. Rights of Holders of Restricted Stock
    16  
10.5. Rights of Holders of Restricted Stock Units
    16  
10.5.1. Voting and Dividend Rights
    16  
10.5.2. Creditor’s Rights
    16  
10.6. Termination of Service
    17  
10.7. Purchase of Restricted Stock and Shares Subject to Restricted Stock Units
    17  
10.8. Delivery of Stock
    17  
10.9. Unrestricted Pool
    17  
11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS
    18  
12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
    18  
12.1. General Rule
    18  
12.2. Surrender of Stock
    18  
12.3. Cashless Exercise
    18  
12.4. Other Forms of Payment
    18  
13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
    19  
13.1. Dividend Equivalent Rights
    19  
13.2. Termination of Service
    19  
14. TERMS AND CONDITIONS OF PERFORMANCE SHARES, PERFORMANCE SHARE UNITS,
PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS
    19  
14.1. Grant of Performance Share Units/Performance Shares
    19  
14.2. Value of Performance Share Units/Performance Shares
    19  
14.3. Earning of Performance Share Units/Performance Shares
    20  
14.4. Form and Timing of Payment of Performance Share Units/Performance Shares
    20  
14.5. Performance Conditions
    20  
14.6. Performance Awards or Annual Incentive Awards Granted to Designated
Covered Employees
    20  
14.6.1. Performance Goals Generally
    21  
14.6.2. Timing For Establishing Performance Goals
    21  
14.6.3. Settlement of Awards; Other Terms
    21  
14.6.4. Performance Measures
    21  
14.6.5. Evaluation of Performance
    23  
14.6.6. Adjustment of Performance-Based Compensation
    24  
14.6.7. Board Discretion
    24  
14.7. Status of Section Awards Under Code Section 162(m)
    24    - ii -


 



--------------------------------------------------------------------------------



 



              Page
15. PARACHUTE LIMITATIONS
    24  
16. REQUIREMENTS OF LAW
    25  
16.1. General
    25  
16.2. Rule 16b-3
    26  
17. EFFECT OF CHANGES IN CAPITALIZATION
    26  
17.1. Changes in Stock
    26  
17.2. Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction
    27  
17.3. Corporate Transaction in which Awards are not Assumed
    27  
17.4. Corporate Transaction in which Awards are Assumed
    28  
17.5. Adjustments
    28  
17.6. No Limitations on Company
    28  
18. GENERAL PROVISIONS
    29  
18.1. Disclaimer of Rights
    29  
18.2. Nonexclusivity of the Plan
    29  
18.3. Withholding Taxes
    29  
18.4. Captions
    30  
18.5. Other Provisions
    30  
18.6. Number and Gender
    30  
18.7. Severability
    30  
18.8. Governing Law
    30  
18.9. Section 409A of the Code
    30  

 - iii -

 



--------------------------------------------------------------------------------



 



AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
     American Commercial Lines Inc., a Delaware corporation (the “Company”),
sets forth herein the terms of its 2008 Omnibus Incentive Plan (the “Plan”), as
follows:
1. PURPOSE
     The Plan is intended to enhance the Company’s and its Affiliates’ (as
defined herein) ability to attract and retain highly qualified officers,
directors, key employees, and other persons, and to motivate such persons to
serve the Company and its Affiliates and to expend maximum effort to improve the
business results and earnings of the Company, by providing to such persons an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company. To this end, the Plan provides for
the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units (including deferred stock units), unrestricted stock,
dividend equivalent rights and cash awards. Any of these awards may, but need
not, be made as performance incentives to reward attainment of annual or
long-term performance goals in accordance with the terms hereof. Stock options
granted under the Plan may be non-qualified stock options or incentive stock
options, as provided herein, except that stock options granted to outside
directors and any consultants or advisers providing services to the Company or
an Affiliate shall in all cases be non-qualified stock options.
2. DEFINITIONS
     For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:
     2.1 “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary. For purposes of
granting stock options or stock appreciation rights, an entity may not be
considered an Affiliate unless the Company holds a “controlling interest” in
such entity, where the term “controlling interest” has the same meaning as
provided in Treasury Regulation 1.414(c)-2(b)(2)(i), provided that the language
“at least 50 percent” is used instead of “at least 80 percent” and, provided
further, that where granting of stock options or stock appreciation rights is
based upon a legitimate business criteria, the language “at least 20 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation 1.414(c)-2(b)(2)(i).
     2.2 “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 14) generally over a one-year
Performance Period (the Company’s fiscal year, unless otherwise specified by the
Committee).

 



--------------------------------------------------------------------------------



 



     2.3 “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Unrestricted Stock, Restricted Stock Unit, Performance Share,
Performance Share Unit, Dividend Equivalent Right or cash award under the Plan.
     2.4 “Award Agreement” means the agreement between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.
     2.5 “Benefit Arrangement” shall have the meaning set forth in Section 15
hereof.
     2.6 “Board” means the Board of Directors of the Company.
     2.7 “Cause” means, as determined by the Board and unless otherwise provided
in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) plea of a felony or conviction of a criminal offense (other than minor
traffic offenses); or (iii) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Service Provider and the Company
or an Affiliate.
     2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
     2.9 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.
     2.10 “Company” means American Commercial Lines Inc., a Delaware
corporation.
     2.11 “Controlled Related Party” means each affiliate or associate of such
Person (within the meaning of Rule 12b-2 under the Exchange Act) if the
specified Person possesses, directly or indirectly, by or through stock
ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
Persons, the power to direct decisions regarding the acquisition, disposition or
voting by such affiliate or associate of common stock or right to acquire or
vote common stock.
     2.12 “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than GVI Holdings, Inc. (“GVI”) and its Controlled
Related Parties or any successor to all or substantially all, of GVI’s business
and assets) owning 50% or more of the combined voting power of all classes of
stock of the Company.
     2.13 “Covered Employee” means a Grantee who is a covered employee within
the meaning of Section 162(m)(3) of the Code.

- 2 -



--------------------------------------------------------------------------------



 



     2.14 “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
     2.15 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13 hereof, to receive cash, shares of Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.
     2.16 “Effective Date” means May 19, 2008, the date the Plan was approved by
the stockholders of the Company.
     2.17 “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
     2.18 “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, or is publicly traded on an
established securities market, the Fair Market Value of a share of Stock shall
be the closing price of the Stock on such exchange or in such market (if there
is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.
     2.19 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.
     2.20 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board.

- 3 -



--------------------------------------------------------------------------------



 



     2.21 “Grantee” means a person who receives or holds an Award under the
Plan.
     2.22 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
     2.23 “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.
     2.24 “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.
     2.25 “Option Price” means the exercise price for each share of Stock
subject to an Option.
     2.26 “Other Agreement” shall have the meaning set forth in Section 15
hereof.
     2.27 “Outside Director” means a member of the Board who is not an officer
or employee of the Company.
     2.28 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a Performance Period of up
to ten years.
     2.29 “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
     2.30 “Performance Measures” means measures as described in Section 14 on
which the performance goals are based and which are approved by the Company’s
stockholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
     2.31 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
     2.32 “Performance Share” means an Award under Section 14 herein and subject
to the terms of this Plan, denominated in shares of Stock, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.
     2.33 “Performance Share Unit” means an Award under Section 14 herein and
subject to the terms of this Plan, denominated in units, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.

- 4 -



--------------------------------------------------------------------------------



 



     2.34 “Plan” means this American Commercial Lines Inc. 2008 Omnibus
Incentive Plan.
     2.35 “Prior Plans” means the American Commercial Lines Inc. Equity Award
Plan for Employees, Officers and Directors and the American Commercial Lines
Inc. 2005 Stock Incentive Plan.
     2.36 “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.
     2.37 “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.
     2.38 “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 10 hereof.
     2.39 “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one share of Stock awarded to a Grantee pursuant to Section 10
hereof.
     2.40 “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 9 hereof.
     2.41 “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.
     2.42 “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.
     2.43 “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser (who is a natural person)
currently providing services to the Company or an Affiliate.
     2.44 “Stock” means the common stock, par value $0.01 per share, of the
Company.
     2.45 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.
     2.46 “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

- 5 -



--------------------------------------------------------------------------------



 



     2.47 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding Awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.
     2.48 “Ten Percent Stockholder” means an individual who owns more than ten
percent of the total combined voting power of all classes of outstanding stock
of the Company, its parent or any of its Subsidiaries. In determining stock
ownership, the attribution rules of Section 424(d) of the Code shall be applied.
     2.49 “Unrestricted Stock” means an Award pursuant to Section 11 hereof.
3. ADMINISTRATION OF THE PLAN
     3.1. Board.
     The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and by-laws and applicable law. The Board shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by unanimous consent of the Board executed in
writing in accordance with the Company’s certificate of incorporation and
by-laws and applicable law. The interpretation and construction by the Board of
any provision of the Plan, any Award or any Award Agreement shall be final,
binding and conclusive.
     3.2. Committee.
     The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.
     (i) Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Directors of the Company who:
(a) qualify as “outside directors” within the meaning of Section 162(m) of the
Code and who (b) meet such other requirements as may be established from time to
time by the Securities and Exchange Commission for plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act and who
(c) comply with the independence requirements of the stock exchange on which the
Common Stock is listed. Discretionary Awards to Outside Directors shall be
administered only by the Committee and may not be subject to discretion of or
determination by the Company’s management.

- 6 -



--------------------------------------------------------------------------------



 



     (ii) The Board may also appoint one or more separate Committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees or
other Service Providers who are not executive officers (as defined under
Rule 3b-7 or the Exchange Act) or directors of the Company, may grant Awards
under the Plan to such employees or other Service Providers, and may determine
all terms of such Awards.
In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.
     3.3. Terms of Awards.
     Subject to the other terms and conditions of the Plan, the Board shall have
full and final authority to:
     (i) designate Grantees,
     (ii) determine the type or types of Awards to be made to a Grantee,
     (iii) determine the number of shares of Stock to be subject to an Award,
     (iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a change of control,
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options),
     (v) prescribe the form of each Award Agreement evidencing an Award, and
     (vi) amend, modify, or supplement the terms of any outstanding Award. Such
authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to make or modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside the United States to recognize differences in local law, tax
policy, or custom. Notwithstanding the foregoing, no amendment, modification or
supplement of any Award shall, without the consent of the Grantee, impair the
Grantee’s rights under such Award.
     The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. In addition, the Company may
terminate and cause the forfeiture of an Award if the Grantee is an employee of
the Company or an Affiliate thereof and is terminated for Cause as defined in
the applicable Award Agreement or the Plan, as applicable.

- 7 -



--------------------------------------------------------------------------------



 



     Furthermore, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 and any Grantee who knowingly engaged in the
misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document that
contained such material noncompliance.1
     3.4. No Repricing.
     Notwithstanding anything in this Plan to the contrary, no amendment or
modification may be made to an outstanding Option or SAR, including, without
limitation, by replacement, exchange or cancellation of Options or SARs for cash
or another Award or award type, that would be treated as a repricing under the
rules of the stock exchange on which the Stock is listed, in each case, without
the approval of the stockholders of the Company, provided, that, appropriate
adjustments may be made to outstanding Options and SARs pursuant to Section 17
or Section 5.3 and may be made to make changes to achieve compliance with
applicable law, including Code Section 409A.
     3.5. Deferral Arrangement.
     The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents. Any such deferrals shall be made in a manner that
complies with Code Section 409A.
     3.6. No Liability.
     No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
 

1   “Stronger” forfeiture language to be included in Award Agreement.

- 8 -



--------------------------------------------------------------------------------



 



     3.7. Share Issuance/Book-Entry.
     Notwithstanding any provision of this Plan to the contrary, the issuance of
the Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.
4. STOCK SUBJECT TO THE PLAN
     4.1. Number of Shares Available for Awards.
     Subject to adjustment as provided in Section 17 hereof, the number of
shares of Stock available for issuance under the Plan shall be 3,000,000, all of
which may be granted as Incentive Stock Options, increased by shares of Stock
covered by awards granted under a Prior Plan that are not purchased or are
forfeited or expire, or otherwise terminate without delivery of any Stock
subject thereto after the Effective Date, to the extent such shares would again
be available for issuance under such Prior Plan. Stock issued or to be issued
under the Plan shall be authorized but unissued shares; or, to the extent
permitted by applicable law, issued shares that have been reacquired by the
Company.
     4.2. Adjustments in Authorized Shares.
     The Board shall have the right to substitute or assume Awards in connection
with mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies. The number of shares of Stock reserved
pursuant to Section 4 shall be increased by the corresponding number of Awards
assumed and, in the case of a substitution, by the net increase in the number of
shares of Stock subject to Awards before and after the substitution.
     4.3. Share Usage.
     Shares covered by an Award shall be counted as used as of the Grant Date.
Any shares of Stock that are subject to Awards of Options shall be counted
against the limit set forth in Section 4.1 as one share for every one share
subject to an Award of Options. With respect to SARs, the number of shares
subject to an award of SARs will be counted against the aggregate number of
shares available for issuance under the Plan regardless of the number of shares
actually issued to settle the SAR upon exercise. Any shares that are subject to
Awards other than Options or Stock Appreciation Rights shall be counted against
the limit set forth in Section 4.1 as one share for every one share granted. If
any shares covered by an Award granted under the Plan are not purchased or are
forfeited or expire, or if an Award otherwise terminates without delivery of any
Stock subject thereto or is settled in cash in lieu of shares, then the number
of shares of Stock counted against the aggregate number of shares available
under the Plan with respect to such Award shall, to the extent of any such
forfeiture, termination or expiration, again be available for making Awards
under the Plan in the same amount as such shares were counted against the limit
set forth in Section 4.1, provided that any shares covered by an Award granted
under a Prior Plan will again be available for making Awards under the Plan in
the same amount as such shares were counted against the limits set forth in the
applicable Prior Plan. The number of shares of Stock available for issuance
under the Plan shall not be increased by (i) any shares of Stock tendered or
withheld or Award surrendered in connection with the purchase of shares of Stock
upon exercise of an Option as described in Section 12.2, or (ii) any shares of
Stock deducted or delivered from an Award payment in connection with the
Company’s tax withholding obligations as described in Section 18.3.

- 9 -



--------------------------------------------------------------------------------



 



5. EFFECTIVE DATE, DURATION AND AMENDMENTS
     5.1. Effective Date.
     The Plan shall be effective as of the Effective Date. Following the
Effective Date no awards will be made under the Prior Plans.
     5.2. Term.
     The Plan shall terminate automatically ten years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.
     5.3. Amendment and Termination of the Plan.
     The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. An amendment shall be contingent on approval of the Company’s stockholders
to the extent stated by the Board, required by applicable law or required by
applicable stock exchange listing requirements. In addition, an amendment will
be contingent on approval of the Company’s stockholders if the amendment would:
(i) materially increase the benefits accruing to participants under the Plan,
(ii) materially increase the aggregate number of shares of Stock that may be
issued under the Plan, or (iii) materially modify the requirements as to
eligibility for participation in the Plan. No Awards shall be made after
termination of the Plan. No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.
6. AWARD ELIGIBILITY AND LIMITATIONS
     6.1. Service Providers and Other Persons.
     Subject to this Section 6, Awards may be made under the Plan to: (i) any
Service Provider to the Company or of any Affiliate, including any Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time and (ii) any other
individual whose participation in the Plan is determined to be in the best
interests of the Company by the Board.
     6.2. Successive Awards and Substitute Awards.
     An eligible person may receive more than one Award, subject to such
restrictions as are provided herein. Notwithstanding Sections 8.1 and 9.1, the
Option Price of an Option or the grant price of a SAR that is a Substitute Award
may be less than 100% of the Fair Market Value of a share of Common Stock on the
original date of grant; provided, that, the Option Price or grant price is
determined in accordance with the principles of Code Section 424 and the
regulations thereunder.

- 10 -



--------------------------------------------------------------------------------



 



     6.3. Limitation on Shares of Stock Subject to Awards and Cash Awards.
     During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act:
     (i) the maximum number of shares of Stock subject to Options or SARs that
can be awarded under the Plan to any person eligible for an Award under
Section 6 hereof is 500,000 shares per 12 month period;
     (ii) the maximum number of shares that can be awarded under the Plan, other
than pursuant to an Option or SARs, to any person eligible for an Award under
Section 6 hereof is 250,000 shares per 12 month period; and
     (iii) the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any 12 month period by any person eligible for an Award
shall be $2,000,000 and the maximum amount that may be earned as a Performance
Award or other cash Award in respect of a Performance Period by any person
eligible for an Award shall be $5,000,000.
     The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.
7. AWARD AGREEMENT
     Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such Options shall be deemed
Non-qualified Stock Options.
8. TERMS AND CONDITIONS OF OPTIONS
     8.1. Option Price.
     The Option Price of each Option shall be fixed by the Board and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
on the Grant Date of a share of Stock; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value of a share of Stock on the Grant Date.
In no case shall the Option Price of any Option be less than the par value of a
share of Stock.

- 11 -



--------------------------------------------------------------------------------



 



     8.2. Vesting.
     Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.
     8.3. Term.
     Each Option granted under the Plan shall terminate, and all rights to
purchase shares of Stock thereunder shall cease, upon the expiration of ten
years from the date such Option is granted, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Board and stated in the Award Agreement relating to such Option; provided,
however, that in the event that the Grantee is a Ten Percent Stockholder, an
Option granted to such Grantee that is intended to be an Incentive Stock Option
shall not be exercisable after the expiration of five years from its Grant Date.
If on the day preceding the date on which a Grantee’s Options would otherwise
terminate, the Fair Market Value of the shares of Stock underlying a Grantee’s
Options is greater than the Option Price of such Options, the Company shall,
prior to the termination of such Options and without any action being taken on
the part of the Grantee, consider such Options to have been exercised by the
Grantee. The Company shall deduct from the shares of Stock deliverable to the
Grantee upon such exercise the number of shares of Stock necessary to satisfy
payment of the Option Price and all withholding obligations.
     8.4. Termination of Service.
     Each Award Agreement shall set forth the extent to which the Grantee shall
have the right to exercise the Option following termination of the Grantee’s
Service. Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.
     8.5. Limitations on Exercise of Option.
     Notwithstanding any other provision of the Plan, in no event may any Option
be exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.
     8.6. Method of Exercise.
     Subject to the terms of Article 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of notice
of exercise on any business day, at the Company’s principal office, on the form
specified by the Company. Such notice shall specify the number of shares of
Stock with respect to which the Option is being exercised and shall be
accompanied by payment in full of the Option Price of the shares for which the
Option is being exercised plus the amount (if any) of federal and/or other taxes
which the Company may, in its judgment, be required to withhold with respect to
an Award.

- 12 -



--------------------------------------------------------------------------------



 



     8.7. Rights of Holders of Options.
     Unless otherwise stated in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.
     8.8. Delivery of Stock Certificates.
     Promptly after the exercise of an Option by a Grantee and the payment in
full of the Option Price, such Grantee shall be entitled to the issuance of a
stock certificate or certificates evidencing his or her ownership of the shares
of Stock subject to the Option.
     8.9. Transferability of Options.
     Except as provided in Section 8.10, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
     8.10. Family Transfers.
     If authorized in the applicable Award Agreement, a Grantee may transfer,
not for value, all or part of an Option which is not an Incentive Stock Option
to any Family Member. For the purpose of this Section 8.10, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 8.10, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. Subsequent transfers of transferred Options are prohibited except
to Family Members of the original Grantee in accordance with this Section 8.10
or by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.
     8.11. Limitations on Incentive Stock Options.
     An Option shall constitute an Incentive Stock Option only (i) if the
Grantee of such Option is an employee of the Company or any Subsidiary of the
Company; (ii) to the extent specifically provided in the related Award
Agreement; and (iii) to the extent that the aggregate Fair Market Value
(determined at the time the Option is granted) of the shares of Stock with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000. This limitation shall be applied by taking Options into account in the
order in which they were granted.

- 13 -



--------------------------------------------------------------------------------



 



     8.12. Notice of Disqualifying Disposition.
     If any Grantee shall make any disposition of shares of Stock issued
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Code Section 421(b) (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
ten days thereof.
9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
     9.1. Right to Payment and Grant Price.
     A SAR shall confer on the Grantee to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one share of
Stock on the date of exercise over (B) the grant price of the SAR as determined
by the Board. The Award Agreement for a SAR shall specify the grant price of the
SAR, which shall be at least the Fair Market Value of a share of Stock on the
date of grant. SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award or without regard to any
Option or other Award; provided that a SAR that is granted subsequent to the
Grant Date of a related Option must have a SAR Price that is no less than the
Fair Market Value of one share of Stock on the SAR Grant Date.
     9.2. Other Terms.
     The Board shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.
     9.3. Term.
     Each SAR granted under the Plan shall terminate, and all rights thereunder
shall cease, upon the expiration of ten years from the date such SAR is granted,
or under such circumstances and on such date prior thereto as is set forth in
the Plan or as may be fixed by the Board and stated in the Award Agreement
relating to such SAR.

- 14 -



--------------------------------------------------------------------------------



 



     9.4. Transferability of SARS.
     Except as provided in Section 9.5, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise a SAR. Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.
     9.5. Family Transfers.
     If authorized in the applicable Award Agreement, a Grantee may transfer,
not for value, all or part of a SAR to any Family Member. For the purpose of
this Section 9.5, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Grantee) in
exchange for an interest in that entity. Following a transfer under this
Section 9.5, any such SAR shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred SARs are prohibited except to Family Members of the
original Grantee in accordance with this Section 9.5 or by will or the laws of
descent and distribution.

10.   TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

     10.1. Grant of Restricted Stock or Restricted Stock Units.
     Awards of Restricted Stock or Restricted Stock Units may be made for no
consideration (other than par value of the shares which is deemed paid by
Services already rendered).
     10.2. Restrictions.
     At the time a grant of Restricted Stock or Restricted Stock Units is made,
the Board may, in its sole discretion, establish a period of time (a “restricted
period”) applicable to such Restricted Stock or Restricted Stock Units. Each
Award of Restricted Stock or Restricted Stock Units may be subject to a
different restricted period. The Board may in its sole discretion, at the time a
grant of Restricted Stock or Restricted Stock Units is made, prescribe
restrictions in addition to or other than the expiration of the restricted
period, including the satisfaction of corporate or individual performance
objectives, which may be applicable to all or any portion of the Restricted
Stock or Restricted Stock Units as described in Article 14. Notwithstanding the
terms of this Section 10.2, and subject to Section 10.9 below, (i) Restricted
Stock and Restricted Stock Units that vest solely by the passage of time shall
not vest in full in less than three years from the Grant Date; and
(ii) Restricted Stock and Restricted Stock Units that vest, or are subject to
acceleration of vesting, upon the achievement of performance targets shall not
vest in full in less than one year from the Grant Date. The foregoing
restriction shall not apply to Restricted Stock or Restricted Stock Unit Awards
assumed in connection with mergers, reorganizations, separations, or other
transactions to which Section 424(a) of the Code applies. Neither Restricted
Stock nor Restricted Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Stock or Restricted Stock Units.

- 15 -



--------------------------------------------------------------------------------



 



     10.3. Restricted Stock Certificates.
     The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.
     10.4. Rights of Holders of Restricted Stock.
     Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.
     10.5. Rights of Holders of Restricted Stock Units.
          10.5.1. Voting and Dividend Rights.
     Holders of Restricted Stock Units shall have no rights as stockholders of
the Company. The Board may provide in an Award Agreement evidencing a grant of
Restricted Stock Units that the holder of such Restricted Stock Units shall be
entitled to receive, upon the Company’s payment of a cash dividend on its
outstanding Stock, a cash payment for each Restricted Stock Unit held equal to
the per-share dividend paid on the Stock. Such Award Agreement may also provide
that such cash payment will be deemed reinvested in additional Restricted Stock
Units at a price per unit equal to the Fair Market Value of a share of Stock on
the date that such dividend is paid.
          10.5.2. Creditor’s Rights.
     A holder of Restricted Stock Units shall have no rights other than those of
a general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.

- 16 -



--------------------------------------------------------------------------------



 



     10.6. Termination of Service.
     (a) Unless the Board otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Restricted Stock Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of Restricted Stock or Restricted Stock Units, the Grantee shall have
no further rights with respect to such Award, including but not limited to any
right to vote Restricted Stock or any right to receive dividends with respect to
shares of Restricted Stock or Restricted Stock Units.
     (b) Notwithstanding the terms of Section 10.6(a), and subject to
Section 10.9 below, the Board may not (i) grant Restricted Stock or Restricted
Stock Units that provide for acceleration of vesting, except in the case of a
Grantee’s death, disability or retirement, or upon or in connection with a
Corporate Transaction, or upon the satisfaction of performance-based vesting
conditions as provided in Section 10.2; or (ii) waive vesting restrictions or
conditions applicable to Restricted Stock or Restricted Stock Units, except in
the case of a Grantee’s death, disability or retirement or upon or in connection
with a Corporation Transaction. The foregoing restriction shall not apply to
Restricted Stock or Restricted Stock Unit Awards assumed in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies.
     10.7. Purchase of Restricted Stock and Shares Subject to Restricted Stock
Units.
     The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock or shares of Stock subject to vested Restricted
Stock Units from the Company at a Purchase Price equal to the greater of (i) the
aggregate par value of the shares of Stock represented by such Restricted Stock
or Restricted Stock Units (ii) the Purchase Price, if any, specified in the
Award Agreement relating to such Restricted Stock or Restricted Stock Units. The
Purchase Price shall be payable in a form described in Section 12 or, in the
discretion of the Board, in consideration for past or future Services rendered
to the Company or an Affiliate.
     10.8. Delivery of Stock.
     Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to shares of Restricted Stock or Restricted Stock Units settled in
Stock shall lapse, and, unless otherwise provided in the Award Agreement, a
stock certificate for such shares shall be delivered, free of all such
restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the case
may be. Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have
any further rights with regard to a Restricted Stock Unit once the share of
Stock represented by the Restricted Stock Unit has been delivered.
     10.9. Unrestricted Pool.
     Notwithstanding anything to the contrary in this Plan, Restricted Stock and
Restricted Stock Unit Awards may be (i) granted with vesting terms that do not
comply with the requirements of Section 10.2; (ii) granted with terms providing
for the acceleration of vesting that do not comply with Section 10.6, and/or
(iii) subsequent to the date of grant, modified to provide acceleration of
vesting terms that do not comply with Section 10.6, provided that, in no event,
shall the aggregate number of shares underlying Restricted Stock and Restricted
Stock Unit Awards granted or modified as contemplated in this Section 10.9
exceed five percent of the shares authorized for issuance in Section 4.1 hereof.

- 17 -



--------------------------------------------------------------------------------



 



11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS
     The Board may, in its sole discretion, grant (or sell at par value or such
other higher Purchase Price determined by the Board) an Unrestricted Stock Award
to any Grantee pursuant to which such Grantee may receive shares of Stock free
of any restrictions (“Unrestricted Stock”) under the Plan, which Awards shall be
deducted from the five percent limitation set forth in Section 10.9.
Unrestricted Stock Awards may be granted or sold as described in the preceding
sentence in respect of past services and other valid consideration, or in lieu
of, or in addition to, any cash compensation due to such Grantee.
12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
     12.1. General Rule.
     Payment of the Option Price for the shares purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock shall be made
in cash or in cash equivalents acceptable to the Company.
     12.2. Surrender of Stock.
     To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option or the Purchase Price
for Restricted Stock may be made all or in part through the tender or
attestation to the Company of shares of Stock, which shall be valued, for
purposes of determining the extent to which the Option Price or Purchase Price
has been paid thereby, at their Fair Market Value on the date of exercise or
surrender.
     12.3. Cashless Exercise.
     With respect to an Option only (and not with respect to Restricted Stock),
to the extent permitted by law and to the extent the Award Agreement so
provides, payment of the Option Price for shares purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 18.3.
     12.4. Other Forms of Payment.
     To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules, including, without limitation, Service.

- 18 -



--------------------------------------------------------------------------------



 



13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
     13.1. Dividend Equivalent Rights.
     A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares of Stock had been issued to and held by the recipient. A
Dividend Equivalent Right may be granted hereunder to any Grantee. The terms and
conditions of Dividend Equivalent Rights shall be specified in the grant.
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents. Any such reinvestment
shall be at Fair Market Value on the date of reinvestment. Dividend Equivalent
Rights may be settled in cash or shares of Stock or a combination thereof, in a
single installment or installments, all determined in the sole discretion of the
Board. A Dividend Equivalent Right granted as a component of another Award may
provide that such Dividend Equivalent Right shall be settled upon exercise,
settlement, or payment of, or lapse of restrictions on, such other award, and
that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other award. A Dividend Equivalent Right
granted as a component of another Award may also contain terms and conditions
different from such other award.
     13.2. Termination of Service.
     Except as may otherwise be provided by the Board either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights or interest equivalents shall automatically
terminate upon the Grantee’s termination of Service for any reason.

14.   TERMS AND CONDITIONS OF PERFORMANCE SHARES, PERFORMANCE SHARE UNITS,
PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS

     14.1. Grant of Performance Share Units/Performance Shares.
     Subject to the terms and provisions of this Plan, the Board, at any time
and from time to time, may grant Performance Share Units and/or Performance
Shares to Participants in such amounts and upon such terms as the Committee
shall determine.
     14.2.  Value of Performance Share Units/Performance Shares.
     Each Performance Share Unit shall have an initial value that is established
by the Board at the time of grant. The Board shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or number of Performance Share Units/Performance Shares that will
be paid out to the Participant.

- 19 -



--------------------------------------------------------------------------------



 



     14.3. Earning of Performance Share Units/Performance Shares. 
     Subject to the terms of this Plan, after the applicable Performance Period
has ended, the holder of Performance Share Units/Performance Shares shall be
entitled to receive payout on the value and number of Performance Share
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
     14.4.  Form and Timing of Payment of Performance Share Units/Performance
Shares.
     Payment of earned Performance Share Units/Performance Shares shall be as
determined by the Board and as evidenced in the Award Agreement. Subject to the
terms of this Plan, the Board, in its sole discretion, may pay earned
Performance Share Units/Performance Shares in the form of cash or in shares (or
in a combination thereof) equal to the value of the earned Performance Share
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Performance
Share Units/Performance Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.
     14.5. Performance Conditions.
     The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions. If and to the extent required under Code Section 162(m),
any power or authority relating to an Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.
     14.6. Performance Awards or Annual Incentive Awards Granted to Designated
Covered Employees.
     If and to the extent that the Board determines that any Award to be granted
to a Grantee who is designated by the Board as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Award shall be
contingent upon achievement of pre-established performance goals and other terms
set forth in this Section 14.6.

- 20 -



--------------------------------------------------------------------------------



 



          14.6.1. Performance Goals Generally.
          The performance goals for such Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 14.6. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Awards. Performance goals may differ for Awards granted to
any one Grantee or to different Grantees.
          14.6.2. Timing For Establishing Performance Goals.
          Performance goals shall be established not later than the earlier of
(i) 90 days after the beginning of any Performance Period applicable to such
Awards and (ii) the day on which 25% of any Performance Period applicable to
such Awards has expired, or at such other date as may be required or permitted
for “performance-based compensation” under Code Section 162(m).
          14.6.3. Settlement of Awards; Other Terms.
          Settlement of such Awards shall be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Performance Award or Annual Incentive Awards shall be paid or forfeited in the
event of termination of Service by the Grantee prior to the end of a Performance
Period or settlement of Awards.
          14.6.4. Performance Measures. 
          The performance goals upon which the payment or vesting of an Award to
a Covered Employee that is intended to qualify as Performance-Based Compensation
shall be limited to the following Performance Measures:
(a) revenue;
(b) earnings before interest, taxes, depreciation and amortization (“EBITDA”);
(c) funds from operations;
(d) funds from operations per share;

- 21 -



--------------------------------------------------------------------------------



 



(e) operating income;
(f) pre or after tax income;
(g) cash available for distribution;
(h) cash available for distribution per share;
(i) net earnings;
(j) earnings per share;
(k) return on equity;
(l) return on assets;
(m) share price performance;
(n) improvements in the Company’s attainment of expense levels;
(o) objectively measurable implementation or completion of critical projects;
(p) improvement in cash flow (before or after tax);
(q) improvement in safety incident rate;
(r) improvement in selling, general & administrative expense as a percentage of
total revenue;
(s) reduction of average stationary days per barge loading;
(t) improvement of working capital (calculated as accounts receivable added to
inventory minus accounts payable divided by revenue);
(u) improvement in the number of reportable spill incidents per year;
(v) objectively quantifiable reductions in the Company’s carbon foot print;
(w) fleet unit turn rate;

- 22 -



--------------------------------------------------------------------------------



 



(x) revenue per day per fleet unit;
(y) productivity per man hour;
(z) productivity per employee;
(aa) objectively quantifiable improvements in accessorial services performance;
(bb) percent of organic growth converted from land modes of transportation; and
(cc) improvement in the number of Notice of Violations related to environmental
impact.
          Any Performance Measure(s) may be used to measure the performance of
the Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (f) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 14.
 
          14.6.5. Evaluation of Performance. 
           The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs; (b) litigation or claim judgments
or settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30, in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual or quarterly report filed with the SEC, or in the Company’s
press release announcing its annual or quarterly results of operations filed
with the SEC on Form 8-K; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

- 23 -



--------------------------------------------------------------------------------



 



          14.6.6. Adjustment of Performance-Based Compensation.
          Awards that are intended to qualify as Performance-Based Compensation
may not be adjusted upward. The Board shall retain the discretion to adjust such
Awards downward, either on a formula or discretionary basis, or any combination
as the Committee determines.
          14.6.7. Board Discretion.
          In the event that applicable tax and/or securities laws change to
permit Board discretion to alter the governing Performance Measures without
obtaining stockholder approval of such changes, the Board shall have sole
discretion to make such changes without obtaining stockholder approval provided
the exercise of such discretion does not violate Code Section 409A. In addition,
in the event that the Committee determines that it is advisable to grant Awards
that shall not qualify as Performance-Based Compensation, the Committee may make
such grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 14.6.4.
     14.7. Status of Section Awards Under Code Section 162(m).
     It is the intent of the Company that Awards under Section 14.6 hereof
granted to persons who are designated by the Committee as likely to be Covered
Employees within the meaning of Code Section 162(m) and regulations thereunder
shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Section 14.6, including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Grantee will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of an Award, as likely to be a Covered Employee with respect
to that fiscal year. If any provision of the Plan or any agreement relating to
such Awards does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.
15. PARACHUTE LIMITATIONS
     Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Option, Restricted Stock, Restricted Stock Unit, Performance Share or
Performance Share Unit held by that Grantee and any right to receive any payment
or other benefit under this Plan shall

- 24 -



--------------------------------------------------------------------------------



 



not become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for the Grantee under this Plan, all Other Agreements, and all
Benefit Arrangements, would cause any payment or benefit to the Grantee under
this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under this Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment. In the event that the
receipt of any such right to exercise, vesting, payment, or benefit under this
Plan, in conjunction with all other rights, payments, or benefits to or for the
Grantee under any Other Agreement or any Benefit Arrangement would cause the
Grantee to be considered to have received a Parachute Payment under this Plan
that would have the effect of decreasing the after-tax amount received by the
Grantee as described in clause (ii) of the preceding sentence, then the Grantee
shall have the right, in the Grantee’s sole discretion, to designate those
rights, payments, or benefits under this Plan, any Other Agreements, and any
Benefit Arrangements that should be reduced or eliminated so as to avoid having
the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment; provided, however, that in order to comply with Section 409A
of the Code, the reduction or elimination will be performed in the order in
which each dollar of value subject to an Award reduces the Parachute Payment to
the greatest extent.
16. REQUIREMENTS OF LAW
     16.1. General.
     The Company shall not be required to sell or issue any shares of Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Grantee, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising an Option pursuant to such Award
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company,
and any delay caused thereby shall in no way affect the date of termination of
the Award. Without limiting the generality of the foregoing, in connection with
the Securities Act, upon the exercise of any Option or any SAR that may be
settled in shares of Stock or the delivery of any shares of Stock underlying an
Award, unless a registration statement under such Act is in effect with respect
to the shares of Stock covered by such Award, the Company shall not be required
to sell or issue such shares unless the Board has received evidence satisfactory
to it that the Grantee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or a SAR or the issuance of shares of Stock pursuant to the

- 25 -



--------------------------------------------------------------------------------



 



Plan to comply with any law or regulation of any governmental authority. As to
any jurisdiction that expressly imposes the requirement that an Option (or SAR
that may be settled in shares of Stock) shall not be exercisable until the
shares of Stock covered by such Option (or SAR) are registered or are exempt
from registration, the exercise of such Option (or SAR) under circumstances in
which the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.
     16.2. Rule 16b-3.
     During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options and SARs granted
hereunder will qualify for the exemption provided by Rule 16b-3 under the
Exchange Act. To the extent that any provision of the Plan or action by the
Board does not comply with the requirements of Rule 16b-3, it shall be deemed
inoperative to the extent permitted by law and deemed advisable by the Board,
and shall not affect the validity of the Plan. In the event that Rule 16b-3 is
revised or replaced, the Board may exercise its discretion to modify this Plan
in any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.
17. EFFECT OF CHANGES IN CAPITALIZATION
     17.1. Changes in Stock.
     If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan,
including, without limitation, the limits set forth in Section 6.3, shall be
adjusted proportionately and accordingly by the Company. In addition, the number
and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion of any convertible securities of the Company shall not
be treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (including an
extraordinary dividend but excluding a non-extraordinary dividend of the
Company) without receipt of consideration by the Company, the Company shall, in
such manner as the Company deems appropriate, adjust (i) the number and kind of
shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options and Stock Appreciation Rights to reflect such distribution.

- 26 -



--------------------------------------------------------------------------------



 



     17.2. Reorganization in Which the Company Is the Surviving Entity Which
does not Constitute a Corporate Transaction.
     Subject to Section 17.3 hereof, if the Company shall be the surviving
entity in any reorganization, merger, or consolidation of the Company with one
or more other entities which does not constitute a Corporate Transaction, any
Option or SAR theretofore granted pursuant to the Plan shall pertain to and
apply to the securities to which a holder of the number of shares of Stock
subject to such Option or SAR would have been entitled immediately following
such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation. In the event of a transaction described
in this Section 17.2, Restricted Stock Units shall be adjusted so as to apply to
the securities that a holder of the number of shares of Stock subject to the
Restricted Stock Units would have been entitled to receive immediately following
such transaction.
     17.3. Corporate Transaction in which Awards are not Assumed.
     Upon the occurrence of a Corporate Transaction in which outstanding
Options, SARs, Restricted Stock Units and Restricted Stock are not being
assumed, substituted or continued:
          (i) all outstanding shares of Restricted Stock shall be deemed to have
vested, and all Restricted Stock Units shall be deemed to have vested and the
shares of Stock subject thereto shall be delivered, immediately prior to the
occurrence of such Corporate Transaction, and
          (ii) either of the following two actions shall be taken:
               (A) fifteen days prior to the scheduled consummation of a
Corporate Transaction, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
days, or
               (B) the Board may elect, in its sole discretion, to cancel any
outstanding Awards of Options, Restricted Stock, Restricted Stock Units, and/or
SARs and pay or deliver, or cause to be paid or delivered, to the holder thereof
an amount in cash or securities having a value (as determined by the Board
acting in good faith), in the case of Restricted Stock or Restricted Stock
Units, equal to the formula or fixed price per share paid to holders of shares
of Stock and, in the case of Options or SARs, equal to the product of the number
of shares of Stock subject to the Option or SAR (the “Award Shares”) multiplied
by the amount, if any, by which (I) the formula or fixed price per share paid to
holders of shares of Stock pursuant to such transaction exceeds (II) the Option
Price or SAR Exercise Price applicable to such Award Shares.

- 27 -



--------------------------------------------------------------------------------



 



          With respect to the Company’s establishment of an exercise window,
(i) any exercise of an Option or SAR during such fifteen-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Corporate Transaction, the Plan and all outstanding but unexercised Options
and SARs shall terminate. The Board shall send notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
stockholders.
     17.4. Corporate Transaction in which Awards are Assumed.
     The Plan, Options, SARs, Restricted Stock Units and Restricted Stock
theretofore granted shall continue in the manner and under the terms so provided
in the event of any Corporate Transaction to the extent that provision is made
in writing in connection with such Corporate Transaction for the assumption or
continuation of the Options, SARs, Restricted Stock Units and Restricted Stock
theretofore granted, or for the substitution for such Options, SARs, Restricted
Stock Units and Restricted Stock for new common stock options and stock
appreciation rights and new common stock units and restricted stock relating to
the stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation right
exercise prices. In the event a Grantee’s Award is assumed, continued or
substituted upon the consummation of any Corporate Transaction and his
employment is terminated without Cause within one year following the
consummation of such Corporate Transaction, the Grantee’s Award will be fully
vested and may be exercised in full, to the extent applicable, beginning on the
date of such termination and for the one-year period immediately following such
termination or for such longer period as the Committee shall determine.
     17.5. Adjustments.
     Adjustments under this Section 17 related to shares of Stock or securities
of the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Corporate
Transaction upon Awards other than Options, SARs, Restricted Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement. The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 17.1, 17.2, 17.3
and 17.4. This Section 17 does not limit the Company’s ability to provide for
alternative treatment of Awards outstanding under the Plan in the event of
change of control events that are not Corporate Transactions.
     17.6. No Limitations on Company.
     The making of Awards pursuant to the Plan shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

- 28 -



--------------------------------------------------------------------------------



 



18. GENERAL PROVISIONS
     18.1. Disclaimer of Rights.
     No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.
     18.2. Nonexclusivity of the Plan.
     Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.
     18.3. Withholding Taxes.
     The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or otherwise
pursuant to any Award. At the time of such vesting, lapse, or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 18.3 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements. The maximum
number of

- 29 -



--------------------------------------------------------------------------------



 



shares of Stock that may be withheld from any Award to satisfy any federal,
state or local tax withholding requirements upon the exercise, vesting, lapse of
restrictions applicable to such Award or payment of shares pursuant to such
Award, as applicable, cannot exceed such number of shares having a Fair Market
Value equal to the minimum statutory amount required by the Company to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions or payment of shares.
     18.4. Captions.
     The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.
     18.5. Other Provisions.
     Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.
     18.6. Number and Gender.
     With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.
     18.7. Severability.
     If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.
     18.8. Governing Law.
     The validity and construction of this Plan and the instruments evidencing
the Awards hereunder shall be governed by the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards granted hereunder to the substantive laws of any other jurisdiction.
     18.9. Section 409A of the Code.
     The Board intends to comply with Section 409A of the Code (“Section 409A”),
or an exemption to Section 409A, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A. To the
extent that the Board determines that a Grantee would be subject to the
additional 20% tax imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of any Award granted under
this Plan, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Board.

- 30 -



--------------------------------------------------------------------------------



 



*    *    *
     To record adoption of the Plan by the Board as of April 1, 2008, and
approval of the Plan by the stockholders on May 19, 2008, the Company has caused
its authorized officer to execute the Plan.

            AMERICAN COMMERCIAL LINES INC.
      /s/ Dawn R. Landry       By: Dawn R. Landry      Title:   Corporate
Secretary     

- 31 -